Citation Nr: 0320302	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  95-13 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for dysthymia.

2.  Entitlement to an initial rating in excess of 30 percent 
for left knee disability. 

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals of fracture of the third left toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
August 1993.  His DD Form 214 shows an additional two years, 
six months, and four days of active duty, but the dates of 
that service have not been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, granted service 
connection for a left knee disability, and assigned an 
initial 10 percent disability rating, effective September 1, 
1993.  In that same rating decision, the RO granted service 
connection for dysthymia and for residuals of a fracture of 
the third left toe, and assigned each disability an initial 
noncompensable evaluation, effective September 1, 1993.  In a 
May 1994 rating decision, the RO assigned 30 percent 
disability ratings to the service-connected left knee and 
psychiatric disabilities, effective September 1, 1993.  In a 
July 2000 rating decision, the RO assigned a 10 percent 
evaluation to the service-connected residuals of a fracture 
of the left third doe, effective September 1, 1993.  These 
issues are still before the Board.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (After the veteran has perfected his appeal, a 
subsequent rating decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).  

The Board notes that the veteran's notice of disagreement was 
initially construed as encompassing dissatisfaction with the 
initial rating assigned to his hemorrhoid disorder.  However, 
in September 1997, the veteran clarified the issues that he 
was appealing to the Board, and the hemorrhoid disorder was 
not identified.

A review of the record reflects that on his substantive 
appeal, received by the RO in September 1994, the veteran 
indicated that he was unable to retain employment because of 
his service-connected psychiatric disability.  The Board has 
construed this statement as an inferred claim of entitlement 
to a total rating based on unemployability due to service-
connected disability.  In addition, in a statement received 
by the RO in March 2003, the veteran requested service 
connection for a left leg disability as secondary to the 
service-connected left knee disability and an increased 
evaluation for his service-connected low back disability.  As 
these issues have not been developed for appellate review, 
they are referred to the RO for appropriate action.

The Board notes that subsequent to the supplemental statement 
of the case issued in January 2003, the RO received VA 
outpatient reports, dated in November 2002, reflecting that 
the veteran received treatment for unrelated disorders.  
These reports also reflect an assessment of chronic knee pain 
and depression.  If the statement of the case was prepared 
before the receipt of additional evidence, a supplemental 
statement of the case will be furnished to the appellant as 
provided in 38 C.F.R. § 19.31 unless the additional evidence 
is duplicative or not relevant to the issue on appeal. 38 
C.F.R. § 19.37(a) (2002).  In this case, the November 2002 VA 
outpatient reports were not relevant to the issues on appeal 
as they did not contain any clinical findings relating to the 
disabilities at issue.  Therefore, it is not necessary to 
remand this case to the RO for consideration and the issuance 
of a supplemental statement of the case; a remand would 
simply serve to impose an unnecessary burden with no gain to 
the appellant.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran);  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided); cf. Brady v. Brown, 4 Vet. App. 
203, 207 (1993) (a remand is unnecessary even where there is 
error on the part of VA, where such error was not ultimately 
prejudicial to the veteran's claim).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating. Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the ratings at 
issue on appeal as claims for higher evaluations of an 
original award.  Analysis of the issues requires 
consideration of the ratings to be assigned effective from 
the date of the awards of service connection in this case, 
September 1, 1993.

Finally, the Board notes that a hearing before the Board was 
scheduled in July 2003 in accordance with the veteran's 
request.  However, in a May 2003 statement, the veteran 
withdrew his request for a hearing.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.

2.  The veteran's psychiatric disability has produced no more 
than definite social and industrial impairment; the veteran 
does not have panic attacks more than once a week, difficulty 
in understanding complex commands, memory impairment, or 
impairment in judgment and abstract thinking.

3.  The veteran's left knee disorder has been characterized 
by subjective complaints of pain, instability, and limitation 
of motion, with moderate functional impairment.

4.  The veteran has degenerative joint disease in the left 
knee with painful, limited motion.

5.  The veteran's left foot disability is manifested by no 
more than mild functional impairment.


CONCLUSIONS OF LAW

1.  An initial rating in excess of 30 percent for dysthymia 
is not warranted.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9405 
(1996); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 
and 4.130, Diagnostic Code 9433 (2002).

2.  The criteria for a separate 10 percent evaluation for 
left knee degenerative arthritis with limited motion have 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010 and 5261 (2002) 

3.  The criteria for an initial rating in excess of 30 
percent for left knee disability, other than arthritis, have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5257 (2002).

4.  The criteria for an initial rating in excess of 10 
percent for left toe disability have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5284 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decision on 
appeal, as well as the statement of the case (SOC) and 
supplemental statements of the case (SSOCs), together have 
adequately informed the veteran of the types of evidence 
needed to substantiate his claim.  Furthermore, in March 
2003, the RO sent a letter to the veteran explaining the VCAA 
and asking him to submit certain information.  In accordance 
with the requirements of the VCAA, the letter informed the 
veteran what evidence and information VA would be obtaining.  
The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The Board notes that the March 2003 VCAA 
notification letter sent to the appellant essentially 
complied with the recent holding of Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  That case held that 
38 C.F.R. § 19.9(a)(2)(ii) is invalid to the extent it 
provides a claimant "not less than 30 days" to respond to a 
VCAA notification letter sent by the Board because it is 
contrary to 38 U.S.C.A. § 5103(b), which provides a claimant 
one year to submit evidence.  In this case, the RO and not 
the Board sent the VCAA notification letter to the appellant.  
The RO's duty to notify, pursuant to 38 C.F.R. § 3.159(b), 
was not invalidated by the recent Federal Circuit decision.  
Moreover, even thought the letter did request a response 
within 60 days, it also expressly notified the appellant that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  
Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

With respect to VA's duty to assist the veteran, all medical 
records referenced by the veteran have been obtained.  The 
veteran has not referenced any unobtained evidence that might 
aid his claims or that might be pertinent to his claims.  The 
veteran has at no time reported receiving private treatment 
for the disabilities at issue.  The veteran has only reported 
receiving VA treatment, and those records were obtained.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
claimant.  Where the evidence of record does not reflect the 
current state of the claimant's disability, a VA examination 
must be conducted.  Reexamination will be requested whenever 
VA determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a).  Generally, reexaminations are required 
if it is likely that a disability has improved, if the 
evidence indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The RO provided the veteran appropriate VA examinations in 
1994, 1995, 1998, and more recently in 2002.  Although the 
last VA examinations were conducted in 2002, there is no 
objective evidence indicating that there has been a material 
change in the severity of any of the service-connected 
disabilities on appeal since the veteran was last examined.  
There are no records suggesting that there has been an 
increase in the disabilities as compared to the last VA 
examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected conditions 
fairly.  See also VAOPGCPREC 11-95 (the duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted).

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

B.  Legal Analysis

There is a distinction between a claim based on disagreement 
with the original rating awarded and a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Statement of the Case and Supplemental Statements of the 
Cases show that the RO considered all the evidence of record 
in assigning the original disability ratings on appeal.  The 
RO did not limit its consideration to only the recent medical 
evidence of record, and did not therefore violate the 
principle of Fenderson.  The appellant has been provided 
appropriate notice of the pertinent laws and regulations and 
has had his claim of disagreement with the original ratings 
properly considered based on all the evidence of record.  
Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.   Id.  Evaluation of a service-
connected disorder requires a review of the appellant's 
entire medical history regarding that disorder. 38 C.F.R. §§ 
4.1 and 4.2.

It is also necessary to evaluate the disability from the 
point of view of the appellant working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the appellant's favor.  38 
C.F.R. § 4.3 (2002).  If there is a question as to which 
evaluation to apply to the appellant's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.

1.  Psychiatric Disability

The appellant's service-connected psychiatric disorder is 
currently evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9433.   The regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1996), including, effective November 7, 1996, the 
rating criteria for evaluating mental disorders.  See 61 Fed. 
Reg. 52695-52702 (October 8, 1996).  In addition to modified 
rating criteria, the amendment provided that the diagnoses 
and classification of mental disorders be in accordance with 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
38 C.F.R. §§ 4.125 through 4.130.

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process is concluded, VA 
must apply the regulatory version that is more favorable to 
the appellant.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Therefore, the Board must evaluate the appellant's 
claim under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.

Throughout the adjudication of this claim, the RO considered 
both the old and the new regulations, and the new rating 
criteria were included in the January 2003 Supplemental 
Statement of the Case.  Therefore, the appellant and his 
representative have had notice of the old and new regulations 
and have had an opportunity to submit evidence and argument 
related to both regulations. 
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

In an October 1993 rating decision, the RO awarded service 
connection for dysthymia disorder with intermittent 
depression and assigned a noncompensable evaluation pursuant 
to 38 C.F.R. § 4.132, Diagnostic Code 9405 (1993).  The RO 
based their determination on the veteran's service medical 
records, which revealed that beginning in 1986, he began to 
receive treatment for periodic feelings of depression which 
lasted approximately one week.  The veteran was treated with 
anti-depressant medication.  In 1990, the veteran was 
hospitalized for alcohol dependence, depressive disorder and 
marital problems.  A diagnosis of dysthymia disorder with 
intermittent major depression was recorded.  From November 
1990 until the veteran's discharge, there were no further 
complaints or objective findings relating to a psychiatric 
disability.  

When examined by VA in January 1994, the veteran's medical 
history with respect to his psychiatric disability was 
recorded in detail by the examiner and is consistent with 
that reported in the previous paragraph.  The veteran 
indicated that his main problem was that he felt isolated.  
He reported that he had difficulty communicating with other 
people and that he had low energy.  The veteran related that 
he had a pessimistic attitude, and that before he proceeded 
to do anything, he would get the idea that he was going to 
fail.  He reported being somewhat irritable but that he kept 
that to himself.  The veteran described agreeing with people 
even when he knew that he was right.  He related that he had 
difficulty doing things for his sons or performing projects.  
He described having feelings of helplessness and a constant 
fear of abandonment.  The veteran reported having no close 
friends, and that he would avoid any social or occupational 
activities.  He reported having difficulty sleeping and 
problems with his appetite.  The veteran related that he felt 
very fatigued.  He described having concentration problems 
and that he had to try hard in order to continue in school.  

Upon mental status evaluation in 1994, the veteran had low 
energy, a lethargic mood and was dependent.  His affect and 
range of mobility were constricted.  He was not delusional, 
and did not have any hallucinations or thought disorder.  The 
veteran was pessimistic, despondent, dependent, and had a lot 
of difficulties making decisions or initiating any social 
activities.  In this regard, he described having difficulties 
in interpersonal relations, and he described staying socially 
isolated for those reasons.  The veteran's judgment was 
impaired due to his inability to cope with situations, and 
his insight was described by the examiner as "nil."  
Diagnoses of moderate, delayed dysthymia disorder and 
personality disorder were recorded by the examining 
physician.  A Global Assessment Functioning Score (GAF) of 70 
was recorded.  The examiner noted that the veteran was able 
to attend school but that he was having difficulties with the 
interview process because it was difficult for him to talk 
and relate to other people.  The examiner noted that the 
veteran had the feeling that he would not be able to get a 
job.  

A May 1995 VA mental disorders examination report reflects 
that the veteran's complaints with respect to his dysthymia 
were similar to those noted during the 1994 VA examination.  
Upon mental status evaluation in 1995, the veteran was 
ambulatory, neat in appearance, and was properly dressed.  He 
was oriented in all three spheres, and his facial expression, 
thought content, and motor behavior were all unremarkable.  
His speech was spontaneous and coherent, and his mood was 
depressed.  There was no flight of ideas or blocking.  His 
thought content revolved around thoughts of worthlessness.  
The veteran was not hallucinating nor was he delusional.  
There was no evidence of any suicidal or homicidal ideation.  
His judgment and insight were impaired.  The examining 
physician recorded a diagnosis of "dysthymic".

VA outpatient reports, dating from June 1995 to June 1997, 
reflect that the veteran continued to seek treatment for 
depression, that he was on anti-depressant medication, that 
his mood was depressed, his affect was dull, and that he 
continued to be employed, albeit with great effort.  These 
reports also reflect that the veteran's insight was limited 
and that his judgment was intact.  

When examined by VA in February 1998, the examiner recorded 
the veteran's psychiatric medical history, which is 
consistent with previously reported in this decision.  The 
veteran complained of being unmotivated, feeling depressed, 
having difficulty falling and staying asleep, having a 
variable appetite (the veteran reported having gained 
approximately 15 pounds of weight over the last several years 
after beginning the next medication), impaired concentration 
and of being socially withdrawn, especially on his job.  He 
also complained of having ongoing suicidal ideation but 
related that he did not have any intention of acting on these 
thoughts because it would harm his family.  The veteran 
indicated that, over the last three to four years, he 
believed that his depression had increased.  On mental status 
evaluation, the veteran was casually dressed and 
appropriately groomed.  His eye contact was minimal as he 
typically looked across the room or away from the examiner.  
The veteran's speech was logical and goal directed.  He was 
cooperative and friendly throughout the interview.  His 
thought processes were grossly intact.  He was oriented in 
all three spheres.  There was no report or observation of 
delusions or hallucinations.  His judgment and insight were 
intact.   

The VA examiner in February 1998 noted that the veteran's 
attention was mildly impaired during the interview and that 
he reported having significant impairment on the job.  Short 
and long-term memory were within normal limits.  The veteran 
noted that he had difficulty remembering policies and 
procedures and he often did not know what to do next.  The 
veteran's mood was moderately depressed.  He reported feeling 
sad most of the time for most days.  The veteran reported 
having feelings of hopelessness, helplessness, and of being 
discouraged about what the future held for him.  His affect 
was slightly blunted.  The veteran reported chronic ongoing 
suicidal ideation but indicated that he had no intentions of 
acting on these thoughts because he did not want to hurt his 
family.  The examiner noted that inappropriate behavior was 
reported or observed; however, he did not indicate the nature 
of such behavior.  The examiner reported that the veteran was 
able to maintain the basic ability to perform the tasks of 
personal hygiene and other activities of daily living.  He 
did not exhibit any obsessive or ritualistic behaviors.  His 
speech was within normal limits.  Panic attacks were not 
observed or reported.  The veteran's energy level was noted 
to have been low and his concentration was impaired.  The 
veteran did not report and there were no observations of 
impaired impulse control.  A diagnosis of chronic dysthymic 
disorder was recorded by the examiner.  A GAF score of 60 was 
entered.  

When examined by VA in September 2002, the examiner indicated 
that he had reviewed the veteran's claims file.  The examiner 
reported that since 1998, the veteran had continued to 
receive VA outpatient psychiatric treatment, that he saw a 
psychiatrist and had been prescribed mood stabilizing 
medication.  It was also indicated that for the previous four 
years, the veteran had been employed as a computers system 
repair person.  The examiner also noted that the veteran was 
married and lived with his spouse and three children.  The 
veteran reported having no hobbies except for occasional 
fishing trips.  He related that he enjoyed working on cars.  
The veteran indicated that one or two days a week he 
experienced sadness, " a sense of loss," feelings of 
exhaustion, headaches, difficulty concentrating, 
irritability, and anxiety in social situations.  The veteran 
described the symptoms to be of moderate severity and that 
the pattern had existed for at least ten years.  The examiner 
related that despite being treated with various medications, 
the veteran reported having no periods of remission from his 
symptoms.  In this regard, the veteran indicated that he had 
regularly occurring episodes of moderate depression.  He 
related that even when he was not feeling moderately 
depressed, he still experienced mild depressive symptoms and 
that he never attained a normal mood.  

During the September 2002 VA examination, the veteran related 
that approximately twice a month he would call in sick to 
work because he felt depressed.  The veteran reported 
suffering from social impairment, but the examiner noted that 
it was unclear whether that impairment was attributable to 
his dysthymic disorder or to avoidant and paranoid 
personality characteristics.  The veteran related that even 
prior to the appearance of his dysthymic disorder, he had 
difficulty establishing relationships and often felt mistrust 
for others.  He reported that, when he was in social 
situations, he felt extreme anxiety, particularly if he 
became the center of attention.  Moreover, he stated that he 
did not trust other people, and that his history has been 
characterized by him feeling as if he has been taken 
advantage of by others.  Thus, he preferred to avoid close 
involvement with others.  The examiner noted that the 
veteran's social functioning could be described as impaired 
but that the impairment was more attributable to his 
longstanding personality characteristics than due to his 
depression.  

Upon mental status evaluation in September 2002, the veteran 
arrived on time to the examination.  He was neat and clean in 
his appearance.  The veteran did not have any difficulty 
performing tasks relating to his grooming and hygiene.  He 
communicated clearly.  His responses to questions were 
relevant and coherent.  There was no impairment in his formal 
thought processes or in his ability to communicate.  There 
was no evidence of any hallucinations or delusional beliefs.  
The veteran described some mildly paranoid ideation in that 
he often felt that people were talking critically about him 
or making fun of him.  The veteran reported difficulty 
trusting others.  He denied having any suicidal intent or 
plan, but he described having occasional suicidal thoughts, 
which he believed were "normal."  The veteran noted that 
because of his family he would not consider suicide.  He was 
oriented in all spheres, and his memory was unimpaired.  The 
veteran was estimated to be of average intelligence and his 
thinking was abstract.  His mood was depressed and his affect 
was blunted.  Although the veteran did not describe any 
uncued panic attacks, he related that he experienced panic-
like symptoms when he was faced with the prospect of speaking 
in public or of being the center of attention in a group.  
The veteran reported having difficulty falling and staying 
asleep.  The examiner recorded diagnoses of dysthymic 
disorder and avoidant and paranoid personality traits.  A GAF 
score of 55 was recorded. 


VA outpatient reports, dating from November 1996 to November 
2002, reflect that the veteran sought routine outpatient 
treatment for his dysthymia.  The complaints raised during 
these visits, and the objective findings, were consistent 
with those described above from the VA examinations.  In 
general, he complained of mood disturbances, such as 
irritability or depression, difficulty sleeping, difficulty 
in personal relationships, etc.  Objective findings were 
consistently that he was oriented, with normal speech, normal 
thought processes, no hallucinations, and intact cognitive 
functions, judgment, and insight.  At times, the veteran 
denied suicidal or homicidal ideations (i.e., February 2001).  
The assessment was usually depression.  In May 2002, a GAF 
score of 56 was recorded, while a GAF score of 46 was noted 
in November 2002.  

Previous Psychiatric Disability Rating Criteria

Under 38 C.F.R. § 4.132, Diagnostic Code 9405 (1996), a 30 
percent rating is warranted for definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms must 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating is warranted when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired; and 
where, by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is warranted when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired. In such cases, the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
schedular evaluation is warranted when the attitudes of all 
contacts, except the most intimate, are so adversely affected 
as to result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; or there is a demonstrable inability to 
obtain or retain employment. 38 C.F.R. § 4.132 (1996).  The 
Board notes that each of the three criteria for a 100 percent 
rating under Diagnostic Code 9411 is an independent basis for 
granting a 100 percent rating.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would quantify 
the degree of impairment.  In a subsequent opinion, the 
General Counsel of VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93 (Nov. 9 1993).  The Board is 
bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c).

The evidence of record demonstrates that the veteran's 
disability picture for his service-connected psychiatric 
disability most nearly approximates the criteria for a 30 
percent evaluation under Diagnostic Code 9305. The veteran's 
primary psychiatric symptoms include depression, sleep 
disturbance, social isolation, and some difficulty with 
concentration.  However, while the veteran evidences 
occasional depression and occasional suicidal ideation, he 
admitted that he would never act on his suicidal impulses 
because that would hurt his family.  The veteran consistently 
denied experiencing any homicidal ideation, and there is no 
history of violence.  In any event, the veteran described his 
psychiatric symptoms as moderate to the examiner during a 
September 2002 VA examination.  

Throughout the duration of the appeal, the veteran has been 
assigned GAF scores mostly in the range of 55-70, which are 
consistent with the current evaluation for his psychiatric 
disability.  A GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  A GAF score of 51-60 contemplates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See DSM-IV at 
44-47 (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  A 
GAF score of 61-70 contemplates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See DSM-IV at 44-47.

There was only one GAF score outside of the above range - 
that of 46 assigned in a November 2002 VA treatment record.  
A GAF score of 41-50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV at 44-47.  The Board notes that 
although a GAF score is a very important assessment tool in 
evaluating the severity of a veteran's psychiatric 
disability, it does not require the Board to ignore other 
evidence of record.  The Board does not find this GAF score 
persuasive for the following reasons.  Despite the GAF score 
reflecting "serious" symptoms, the actual treatment note 
showed absolutely no abnormal objective findings, and the 
veteran reported no "major psychological issues" since his 
last visit, when a GAF score of 56 had been assigned.  Since 
no change had occurred since the prior visit, both in terms 
of subjective and objective findings, it is impossible to 
conclude that a worsening GAF score was truly indicative of 
the veteran's functioning.  This GAF score is of limited 
value, since it does not represent the veteran's general and 
usual level of impairment.

Rather, the Board concludes that the GAF scores, as a whole, 
assigned since 1994, reflect symptomatology consistent with 
the current 30 percent rating.  Again, it is the Board's 
responsibility to evaluate the medical evidence and determine 
what is, or is not, persuasive.  While the veteran's symptoms 
have caused difficulty with social functioning, the resulting 
impairment is mild, and the veteran continues to maintain 
meaningful interpersonal relationships.  In this regard, the 
veteran has been able to maintain a relationship with his 
wife and three children.  In addition, he reported that he 
occasionally goes fishing and that he enjoyed working on 
cars.  With regards to occupational impairment, the veteran 
has been employed full-time since 1998.  The fact that he is 
demonstrably able to maintain employment, for many years, is 
highly persuasive evidence as to the limited effect of his 
psychiatric symptoms on his abilities to function in a social 
environment. 

In light of these circumstances, the Board has concluded that 
the social and industrial impairment due to the veteran's 
psychiatric disability more nearly approximates definite than 
considerable.  Accordingly, an increased evaluation for the 
veteran's service-connected psychiatric disability is not 
warranted under the previous criteria.

New Rating Criteria

Under 38 C.F.R. § 4.130, Diagnostic Code 9433 (2002), a 30 
percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The evidence clearly shows that the veteran does not meet the 
criteria for an evaluation in excess of 30 percent under the 
new rating criteria.   While the objective evidence of record 
reflects that the veteran has a blunted affect and 
disturbances of mood and motivation, overall, his psychiatric 
symptoms do not approximate the criteria for a 50 percent 
rating.  There is no evidence of circumstantial, 
circumlocutory, or stereotyped speech; in fact, he 
consistently maintains normal, goal-directed speech patterns.  
He does not experience panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
long-term memory, or impaired judgment or abstract thinking.  
While the veteran's symptoms clearly include depression, 
sleep impairment, and some difficulty with concentration, 
there notably is no evidence of panic attacks more than once 
a week.  In this regard, when examined by VA in September 
2002, the examiner noted that the veteran only experienced 
panic-like symptoms when he was faced with the prospect of 
speaking in public or when he was the center of attention.  
Moreover, while the veteran occasionally experiences suicidal 
ideation, he admitted that he would not act on the impulse 
because it would hurt his family.  He is not socially 
isolated; he has a wife and children.  In addition, there is 
no history of homicidal ideation or violent behavior.  The 
veteran has consistently been alert and oriented, his speech 
was consistently normal, and no deficits in cognition were 
identified when examined by VA during the course of the 
appeal.  Moreover, his insight and judgment have always been 
reported as intact.  

Moreover, while the veteran contends that his psychiatric 
disability renders him unemployable, the Board notes that the 
veteran is employed full-time and, as discussed above, has 
been so for approximately five years.  In light of the 
foregoing, the Board concludes that an increased evaluation 
for the veteran's service-connected psychiatric disability 
under the new criteria of Diagnostic Code 9433 is not 
warranted.

2.  Left knee and Left Toe

Factual background

In an October 1993 rating decision, the RO granted service 
connection for residuals of a left knee injury and residuals 
of a fracture of the left toe and assigned a 10 percent and 
noncompensable evaluation, respectively.  In making their 
determination, the RO noted that service medical records 
revealed a medical history of the veteran having dislocated 
his left knee at age 15 and again at age 19.  The RO also 
noted that in October 1978 and August 1985, the veteran 
injured his left knee in a motor vehicle accident and 
sustained a fracture of the left distal phalanx of the third 
toe, respectively.

A January 1994 VA orthopedic examination report reflects that 
the veteran complained that he was unable to extend the knee, 
that he had numbness below the left knee, that he was unable 
to curl his toes down, and that his left knee ached and would 
become stiff.  Upon physical evaluation, there were massive 
scars on the posterior and anterior of the left mid-femoral 
area, marked deformity of the left knee secondary to 
posterior displacement of the tibia, and an inability to 
"plantar flex" his toes.  The veteran's left leg was 
approximately one centimeter shorter than his right.  He was 
able to stand on his heels and toes and extend his left knee 
in a recumbent position.  The examiner indicated that the 
left knee was very unstable, and that there was an avulsion 
of the anterior cruciate and medial collateral ligaments.  
There was swelling and deformity of the left knee.  Flexion 
and extension of the left knee were 90 and 15 degrees, 
respectively.  X-rays of the left knee revealed findings 
compatible with old trauma of the left knee with mild joint 
space narrowing.  A diagnosis of post-traumatic deformity and 
instability of the left knee were recorded by the examiner.  
Photographs of the left knee were consistent with objective 
findings noted during the 1994 examination. 

A January 1994 VA feet examination report reflects that 
physical evaluation of the feet, to include X-rays, was 
essentially normal.  The examining physician entered a 
diagnosis of normal feet.  

A February 1998 VA peripheral nerve examination report 
reflects that the veteran complained of numbness from his 
left hip down into his foot.  He reported that he had the 
most numbness around his knee and down into his foot, which 
was precipitated by walking, bending or twisting.  He related 
that the numbness was accompanied by stiffness, which was 
alleviated with rest and by propping his left extremity on a 
pillow.  The veteran reported having daily flare-ups of mild 
numbness which would increase as the day progressed.  He 
indicated that the numbness remained constant and that it 
interfered with his daily activity in that he could only 
carry a maximum of 40 pounds.  He stated that he was 
employed, but that he was "nagged" by the numbness, which 
he had had since 1986.  

Upon physical evaluation in February 1998, the veteran's gait 
was smooth and coordinated.  There was transient inward 
rotation of the left knee.  His deep tendon reflexes were 3+ 
in his lower extremities.  There was decreased pinprick 
sensation around his knee and down the anterior aspect of his 
lower leg.  There was increased pinprick sensation in his 
thigh.  Temperature sensation was intact.  There was 
decreased vibratory sensation.  X-rays of the left knee 
revealed demineralization and minor degenerative joint 
disease.  There was no acute process identified.  X-rays of 
the left foot were normal.  Pertinent diagnoses of post-
traumatic deformity and instability of the left knee, chronic 
numbness of the left hip, knee, leg and lower foot, status-
post healed fracture of the left knee, left knee minor 
degenerative joint disease with some demineralization were 
recorded by the examining physician.  

A VA orthopedic examination report, dated in February 1998, 
reflects that the veteran complained of a constant aching 
pain in his left knee, which caused sharp pain and popping.  
He reported weakness in the left knee and that it would give 
away, especially after he walked up steps.  The veteran 
denied having any swelling of the left knee.  He reported 
having daily stiffness, which increased when he walked.  With 
regards to his left foot, the veteran complained of pain and 
of cramping at the bottom.  He stated that he had decreased 
upward flexibility of his left foot.  He reported having 
constant stiffness in the left foot, but denied having any 
swelling.  He stated that his left foot turned inward with 
ambulation and made him feel that he walked sideways.  He 
stated that he had decreased endurance because he had 
cramping in the bottom of his feet.  The veteran reported 
taking over-the-counter medications a couple of times a week 
and that they provided some symptomatic relief.  He indicated 
that he had bone pain flare-up, which was increased with 
activities and occurred about three times a week.  He stated 
that the flare-ups were associated with extended periods of 
walking and climbing stairs and that they would last for up 
to two hours and were alleviated with rest.  The examiner 
noted that the veteran's flare-ups did not limit his 
activities.  The examiner indicted that the veteran used a 
left knee brace three times a week and that he also used arch 
supports.  The veteran related that his left knee interfered 
with his ability to squat and bend at his job as a computer 
salesman.  

Upon physical evaluation by VA in February 1998, the 
veteran's gait was smooth and coordinated.  There was 
transient inward rotation of the left knee with ambulation.  
Flexion of the left knee was to 70 degrees with stiffness.  
Extension was to -10 degrees with stiffness.  The left knee 
joint was normal.  A McMurray's test was normal.  X-rays of 
the left knee and left foot revealed similar objective 
findings noted in the February 1998 VA peripheral nerve 
examination report.  Diagnoses of post-traumatic deformity 
and instability of the left knee, status-post healed fracture 
of the left knee, and left knee minor degenerative joint 
disease with some demineralization were recorded by the 
examiner.  A diagnosis with respect to the left foot was not 
entered.  

A September 2002 VA orthopedic examination report reflects 
that the examiner had reviewed the veteran's claims file 
prior to the examination.  The examiner reported that the 
veteran had pain, weakness, stiffness, locking, giving away, 
fatigability and a lack of endurance all of the time, which 
were precipitated by walking, stairs, and carrying any 
objects, caused decreased function, and were alleviated with 
rest.  The veteran had been prescribed medication, which 
provided minimal to moderate relief.  The examiner noted that 
the veteran sometimes used a crutch.  He described having 
weekly episodes of dislocating or subluxation.  Flexion of 
the left knee was to 95 degrees and extension was to -20 
degrees with pain on range of motion.  The veteran had 
painful motion with 2+ effusion.  He did have marked 
tenderness in the patella, as well as in the medial joint 
line with obvious bony osteophytic formation of the left 
medial joint line.  There was mild medial joint laxity, a 
positive anterior Drawer sign, and a negative McMurray's 
test.   X-rays of the left knee not in the fully extended 
position revealed a suspected old fracture of the proximal 
tibia metastasis.  A diagnosis of status-post old fracture 
deformity of the proximal tibial metastasis with residuals 
was entered.  

A September 2002 bones examination report reflects that the 
examiner had reviewed the claims file prior to the 
examination.  The examiner reported the medical history with 
respect to the veteran's left toe, which is consistent with 
that previously reported in this decision.  The veteran 
denied having any symptoms of pain, weakness, stiffness, 
swelling, heat, redness, drainage, instability or giving 
away, "locking," abnormal motion, and periods of flare-ups 
of the left toe.  The examiner reported that there was no 
additional limitation by pain during the examination.  The 
veteran did not ambulate with any assistive device.  The 
effect on the veteran's usual occupation and daily activities 
was reported as none.  A physical evaluation, to include X-
rays of the left toe, was essentially normal.  The examiner 
recorded a diagnosis of status-post left third toe fracture 
with no residuals.  

VA outpatient reports, dating from November 1996 to November 
2002, reflect that when seen in November 2002, the veteran 
complained of left knee pain.  The veteran related that he 
had difficulty ascending and descending stairs, getting up 
from a sitting position and difficulty walking over distances 
of 500 feet.  The veteran also reported having increased pain 
after driving long distances.  Upon evaluation of the left 
knee, there was no evidence of any swelling, effusion or 
instability.  There were negative Lachman's and Drawer's 
signs.  A McMurray's test was negative.  There was some 
subpatellar pain and crepitus with inhibition, but there was 
no instability of varus or valgus stresses.  X-rays revealed 
bone-on-bone joint space narrowing in the lateral compartment 
of the left knee with tract compartment degenerative changes.  
An assessment of severe degenerative joint disease of the 
knee was recorded.  

Left Knee Disability

The veteran claims his left knee disability is more severe 
than the current 30 percent initial rating assigned 
indicates.  This disability is currently evaluated under 
38 C.F.R. § Diagnostic Code 5257.  Pursuant to Diagnostic 
Code 5257, a maximum 30 percent rating requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.

Knee disorders may also be rated on the basis of limitation 
of flexion or limitation of extension, under 38 C.F.R. 
§ 4.71, Diagnostic Codes 5260 and 5261 (2002), respectively.  
A full range of motion of the knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2002).  Under Diagnostic Code 5260, a 30 percent rating 
is warranted with flexion limited to 15 degrees. 
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Pursuant to Diagnostic Code 5261, a 30 percent rating is 
warranted with extension limited to 20 degrees; a 40 percent 
rating is warranted with extension limited to 30 degrees; and 
a 50 percent rating is warranted with extension limited to 45 
degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002) 
[degenerative arthritis], arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint or joints involved. In the absence of limitation of 
motion, X-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2002).

In general, when reviewing the level of disability due to a 
service-connected disability affecting a major joint or group 
of minor joints, and the rating is based on limitation of 
motion, the Board must consider an increased schedular rating 
based on functional loss due to pain on undertaking motion, 
weakened movement, fatigability, and incoordination.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

As noted previously, the RO has assigned a maximum 30 percent 
disability rating to the service-connected left disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

The Board finds that the veteran's left knee symptoms and 
diagnosis are consistent with the rating criteria found in 
Diagnostic Code 5257.  As will be discussed below, the 
evidence of record shows that the veteran has impairment of 
the left knee which is manifested by pain with motion, 
instability, and some limitation of motion.  The veteran 
wears a knee brace and sometimes uses a crutch.  The Board 
finds that Diagnostic Code 5257 is most appropriate and has 
not identified a diagnostic code which is more appropriate.  

Upon a review of the record, the Board finds that in this 
case, the veteran's left knee disability is currently rated 
as 30 percent disabling under Diagnostic Code 5257, which is 
the maximum rating allowed under this Code.  As such, an 
increased rating in excess of 30 percent is not available for 
the veteran's left knee disability under Diagnostic Code 
5257.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).

Regulations concerning functional loss are not applicable to 
increase the rating where a disability is rated at the 
maximum level provided by the diagnostic code under which it 
is rated, as is the veteran's situation.  See VAOPGCPREC 36-
97 (holding that consideration must be given to the extent of 
disability under 38 C.F.R. §§ 4.40 and 4.45 "when a veteran 
has received less than the maximum evaluation" under 
Diagnostic Code 5293); see also Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997) (Court concluded that remand for the Board 
to consider functional loss due to pain was not appropriate 
where the claimant was already receiving the maximum 
disability rating available for limitation of motion); 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) (although the 
Board is required to consider the effect of the veteran's 
pain when making a rating determination, the rating schedule 
does not require a separate rating for pain).  Therefore, 
because functional loss is already being compensated, and 
because the veteran is receiving the maximum schedular 
evaluation, an increased disability rating based on 
functional loss is not available.  Moreover, the holding in 
DeLuca dealt with evaluation of a service-connected joint 
disability rated on limitation of motion.  Since Diagnostic 
Code 5257 is not predicated on loss of range of motion, 
§§ 4.40 and 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Therefore, the Board has also considered whether the 
veteran's left knee disability should be rated under another 
Diagnostic Code that could result in a rating higher than 30 
percent.  At the outset, the Board notes that the maximum 
rating allowed under Diagnostic Code 5260 is 30 percent.  As 
such, an increased rating in excess of 30 percent is not 
available for the veteran's left knee disability under 
Diagnostic Code 5260.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2002).  Further, although Diagnostic Code 5261 allows 
for the assignment of an increased evaluation in excess of 30 
percent, the evidence does not show that the veteran has 
limitation of left knee extension to 30 degrees or more.  As 
such, the preponderance of the evidence is against the 
assignment of an increased disability evaluation in excess of 
30 percent for the veteran's left knee disability under 
Diagnostic Code 5261.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2002).  The veteran's left knee is not ankylosed.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citations omitted).  Since the veteran 
has motion of the knee, albeit limited, he does not have 
ankylosis.  Without ankylosis of the knee, consideration 
under Diagnostic Code 5256 is not warranted. 

That does not, however, end the inquiry.  In general, all 
disabilities, including those arising from a single disease 
entity or injury, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. 
§ 4.25.  Evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not permitted.  
38 C.F.R. § 4.14.  A claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  If a veteran has separate 
and distinct manifestations attributable to the same injury, 
they may be compensated under different diagnostic codes.  
See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

The issue of the evaluation to be assigned all manifestations 
of the veteran's service-connected disability is intertwined 
with the claim for a higher rating before the Board.  
Accordingly, consideration will be given to whether any 
separate evaluations should be assigned under applicable 
diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259, 
261-262 (1994); 38 C.F.R. § 4.14.  

Where the medical evidence shows that the veteran has 
arthritis of a joint and where the diagnostic code applicable 
to his disability is not based upon limitation of motion, a 
separate rating for under Diagnostic Code 5003 may be 
assigned only if there is "additional disability" due to 
limitation of motion.  VAOPGCPREC 23-97.  The limitation of 
motion must meet at least the criteria for a zero percent 
rating under Diagnostic Code 5260 or 5261 to warrant a 
separate rating.  VAOPGCPREC 9-98.  A separate rating for 
arthritis can also be assigned based on x-ray findings and 
painful motion under 38 C.F.R. § 4.59, which states that 
painful motion with joint or periarticular pathology is 
entitled to at least the minimum compensable rating for the 
joint.  See also VAOPGCPREC 9-98, footnote 1; Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).

Traumatic arthritis is rated as degenerative arthritis which 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5256 through 
5263.  When, however, the limitation of motion for the 
specific joint involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is 
applied for a major joint affected by limitation of motion.  
See Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  In the absence of limitation of 
motion, a 10 percent disability rating is assigned under 
Diagnostic Code 5003 where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, and a 20 percent disability rating is assigned 
where there is x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  These 10 and 20 
percent ratings based on x-ray findings will not be combined 
with ratings based on limitation of motion.  

Here, an X-ray examination, performed by VA on January 21, 
1994, confirms that there was mild joint space narrowing of 
the left knee joint.  In addition, that same examination 
report showed limitation of extension of the left knee to 15 
degrees.  Various x-rays done since have confirmed the 
presence of degenerative joint disease, at times reported as 
severe. 

The Board finds, therefore, that it is appropriate then to 
assign a separate 10 percent disability rating for arthritis 
of the left knee.  The veteran's service-connected left knee 
disability is currently evaluated under Diagnostic Code 5257, 
and as discussed above, he has been shown to have limitation 
of motion in the left knee to at least a noncompensable 
degree under Diagnostic Code 5261.  Accordingly, the Board 
finds that he should be assigned a separate 10 percent rating 
for arthritis in the left knee.  See generally VAOPGCPREC 23-
97; VAOPGCPREC 9-98.  The Board notes that this is a 
Fenderson situation, as discussed above, but a staged rating 
is not appropriate.  Since x-rays in January 1994 showed 
degenerative changes, the separate rating will be granted 
from date of claim in September 1993. 

Left toe disability 

The veteran's disability has been assigned a 10 percent 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5284.  Under this provision, entitled "Foot Injuries, Other," 
a moderate injury is assigned a 10 percent disability rating, 
a moderately severe injury is assigned a 20 percent 
disability rating, and a severe injury is assigned a 30 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2002).  A note to the provision states that actual 
loss of use of the foot is assigned a 40 percent disability 
rating.  Id.

The preponderance of the evidence is against the veteran's 
claim for an initial rating in excess of 10 percent for the 
service-connected left toe disability.   In reaching the 
foregoing conclusion, the Board notes that the medical 
evidence of record reveals that there is no objective 
evidence of any functional left foot impairment.  Nor is 
there any indication of ankylosis, flat foot, weak foot, claw 
foot, Morton's disease, hallux valgus or rigidus, hammer 
toes, or nonunion or malunion of the tarsal and metatarsal 
bones, that would warrant consideration of the criteria found 
at 38 C.F.R. § 4.71a Diagnostic Codes 5276 to 5283 (2002).  
As such an initial rating in excess of 10 percent for the 
veteran's service connected left foot disorder is denied.

As to functional impairment, the veteran reported that 
veteran denied having any symptoms of pain, weakness, 
stiffness, swelling, heat, redness, drainage, instability, 
locking or abnormal motion of the left foot when examined by 
VA in September 2002.  The September 2002 VA examiner noted 
that there was no additional limitation by pain noted during 
the September 2002 VA examination.  The Board finds that the 
veteran's complaints of pain are adequately compensated by 
the current initial ten percent rating and that a higher 
evaluation is not warranted. 


ORDER

An initial rating in excess of 30 percent for dysthymia is 
denied. 

An initial rating in excess of 30 percent for left knee 
disability, other than arthritis, is denied. 

A separate 10 percent rating for left knee degenerative 
arthritis with limitation of motion is granted, effective 
September 1, 1993, subject to the law and regulations 
controlling the award of monetary benefits.

An initial rating in excess of 10 percent for left toe 
disability is denied.

		
MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

